Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 9/5/2019.
2.	Claims 1-20 are pending in this application. Claims 1, 9 and 17 are independent claims. This action is made Non-Final.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marantz et al (“Marantz” US 9,477,782).

Regarding claim 1, Marantz discloses a method comprising: 
presenting, by a network device, a search result for contents based on a first search query from a user (see fig 9; e.g., first search query 804 is entered in search input field 606 and search results are shown in 906); 
monitoring, by the network device in response to the presenting, an interaction of the user with the search result, wherein the interaction includes the user providing a second search query; analyzing, by the network device, the second search query (see fig 9, where suggestion 904 is shown highlighted; also see fig 10 where the selected suggestion- 904 from fig 9- is entered in search input field 606);
identifying, by the network device based on the analyzing, that the second search query is one of a full generalization, a partial generalization, a full refinement, or a partial refinement (see fig 10, 606; e.g., the name “robert downey jr.” was added to the first search query in search input field 606); 
generating, by the network device based on the monitoring, feedback data indicating the interaction of the user (see col. 15, lines 17-29 “the user may continue to refine the input query in the query input section 606, in the manner specified above.”… Examiner’s interpreting suggestions 806 to read on claimed “feedback data”…also see col. 21, lines 4-16 where probability score/values are discussed… Examiner’s interpreting probability values as claimed “feedback data”); and 
updating, by the network device based on the feedback data, at least one of a natural language understanding device that interprets search queries from users based on query object types or a search and discovery device that searches and selects relevant content items for inclusion in search results (see col. 17, lines 14-22; e.g., machine learning… also see col. 21, lines 4-16; e.g., probability values/scores).
Regarding claim 2, Marantz discloses wherein the generating of the feedback data further comprises: generating, by the network device, the feedback data that indicates the second search query is one of the full generalization, the partial generalization, the full refinement, or the partial refinement (see claim 1 above).
Regarding claim 3, Marantz discloses wherein the feedback data further indicates multiple categories of error in relation to the search result, wherein the multiple categories of error include a relevance category and a natural language understanding category (see col. 21, line 17 to col. 18, line 28; e.g., penalty scores).
Regarding claim 4, Marantz discloses wherein the feedback data includes the first search query, a natural language understanding query generated based on the first search query and the query object types, and the search result, and the method further comprising: storing, by the network device, information that correlates probability values to query object types, and wherein the updating comprises: updating, by the network device, one or more of the probability values based on the feedback data (see col. 21, lines 4-16; e.g., probability values).
Regarding claim 5, Marantz discloses generating, by the network device based on the feedback data, training data, and wherein the updating comprises: training, by the network device, the natural language understanding device based on the training data (see col. 17, lines 14-22; e.g., machine learning).
Regarding claim 6, Marantz discloses wherein the feedback data includes a set of words, phrases, and sentences provided by the users in the search queries that are ranked based on frequency of use (see col. 20, line 35 to col. 21, line 3 e.g., “for the entity score for the term “Mt. Spokane” may reflect how many times users have searched this term via a commercial search engine. A candidate interpretation having an underlying popular entity score is more probable, relative to an interpretation having an underlying unpopular entity score”).
Regarding claim 7, Marantz discloses wherein the feedback data includes performance metric data, the performance metric data including at least one of an average number of distinct searches value that indicates an average number of searches among search sessions of the users, or a successful search ratio value that indicates a number of searches of the users that content items from the search results are selected relative to a total number of the searches of the users (see col. 20, line 35 to col. 21, line 3 e.g., “for the entity score for the term “Mt. Spokane” may reflect how many times users have searched this term via a commercial search engine. A candidate interpretation having an underlying popular entity score is more probable, relative to an interpretation having an underlying unpopular entity score”).
Regarding claim 8, Marantz discloses wherein the contents include movies and television programs (see fig 9).
Claims 9-16 are similar in scope to claims 1-8, respectively, and are therefore rejected under similar rationale.
Claims 17-20 are similar in scope to claims 1-3 and 5, respectively, and are therefore rejected under similar rationale.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

van ZWOL et al (US-20100153384-A1).
Phillips et al (US-20100153112-A1).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/           Primary Examiner, Art Unit 2174